DETAILED ACTION
CLAIMS 1-8 AND 10-21 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 10-16, and 19-20 
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Guochen et al., CN206523836U, (“Guochen”).
Gouchen was cited as prior art in the previous office action. As such, its relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding Claim 1,
 Guochen teaches A multi-core processing integrated circuit chip having a series power supply, comprising: (Guochen Figs. 1-3) 
a plurality of processing unit groups, (Figs 1-3; See also Guochen translation at Page 2 “the N to-be-powered units are powered in series, a voltage domain is formed on each unit to be powered, and a power supply voltage of the series power supply chip forms an N-level series voltage domain, where N is an integer greater than 1;” 
See also Liu et al., US 2021/0263575 Al, (“Liu”) translation of Guochen’s Fig. 2 (Liu Fig. 2), elements labeled N deep well 1-n and Liu [0008] “The series power supply chip further comprises n deep wells for realizing isolation between different voltage domains ….”) each processing unit group including a group voltage input terminal, a group voltage ground terminal, and one or more processing units connected in parallel, (Gouchen at p. 3 “Specifically, in the series power supply chip of the utility model embodiment, each to be in the power supply unit can respectively comprise a chip core (core), or each to be in the power supply unit can respectively comprise a plurality of chip cores connected in parallel.  … FIG. 3 shows each to be in the power supply unit respectively comprise a plurality of embodiments of a chip core parallel connection.” See also Fig. 3. Examiner also notes that the single core depicted in each domain of fig. 2 is also a parallel connection of a single core.)  each processing unit having a voltage input terminal and a voltage ground terminal; (Guochen Figs. 1-3 and Guochen translation at p. 3 “the chip core of each level of voltage domain and the substrate of the PMOS transistor thereof are all connected to a power supply voltage or a working voltage (VDD) of the current-stage voltage domain, and the VDD of the current-stage voltage domain is connected to the ground (VSS) of the previous-stage voltage domain,” 
See also Liu’s translation of Guochen’s Fig. 2 (Liu Fig. 2) and Liu [0008] “In the chip core of each stage of the voltage domains, the substrate of the PMOS transistor is connected to the power supply voltage or the working voltage (VDD) of the voltage domain of the present stage, and VDD of the voltage domain of the present stage is also connected to ground (VSS) of the preceding-stage voltage domain.”
i.e. the each domain has a source and a ground terminal.) 
wherein:
the plurality of processing unit groups includes a bottom-level processing unit group and a top-level processing unit group;
the group voltage ground terminal of the bottom-level processing unit group is connected to a ground pin of the multi-core processing integrated circuit chip;
for each processing unit group other than the bottom-level processing unit group, the group voltage ground terminal of the processing unit group is connected to the group voltage input terminal of a previous-level processing unit group within the plurality of processing unit groups; and
 the group voltage input terminal of the top-level processing unit group is connected to a voltage power input pin of the multi-core processing integrated circuit chip.  (Guochen Figs. 1-3, depicting voltage domains arranged with the first domain connected to VDD, the next domain’s input connected to the ground terminal of the first domain, and so on until the final domain’s ground connects to VSS/Ground. i.e. the domains are connected serially;
Guochen translation pp. 3-4 “the chip core of each level of voltage domain and the substrate of the PMOS transistor thereof are all connected to a power supply voltage or a working voltage (VDD) of the current-stage voltage domain, and the VDD of the current-stage voltage domain is connected to the ground (VSS) of the previous-stage voltage domain,” 
See also Liu’s translation of Guochen’s Fig. 2 (Liu Fig. 2)as well as Liu [0008] “In the chip core of each stage of the voltage domains, the substrate of the PMOS transistor is connected to the power supply voltage or the working voltage (VDD) of the voltage domain of the present stage, and VDD of the voltage domain of the present stage is also connected to ground (VSS) of the preceding-stage voltage domain.”
 i.e. the top domain is connected to a power source (VDD), and the bottom domain is connected to ground (VSS). Each intervening domain’s power source is connected to the preceding domain’s ground.) and
each processing unit group includes a different number of processing units.
Gouchen at p. 3 “Specifically, in the series power supply chip of the utility model embodiment, each to be in the power supply unit can respectively comprise a chip core (core), or each to be in the power supply unit can respectively comprise a plurality of chip cores connected in parallel.  … FIG. 3 shows each to be in the power supply unit respectively comprise a plurality of embodiments of a chip core parallel connection.” See also Fig. 3. i.e. each domain may contain a single core or an unspecified number of cores – different numbers giving the claim the BRI –)
Regarding claims 2- 6, 10, 12-16, and 19-20,
 Gouchen teaches these claims according to the reasoning set forth in the previous office action.
Claim(s) 11 and 21
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1. Therefore claim(s) 11 and 21 is/are rejected under the same reasoning set forth above over Gouchen.	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7-8 and 17-18
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guochen
et al., CN206523836U, (“Guochen”) in view of Liu et al., US 2021/0263575 Al, (“Liu”).
Gouchen and Liu were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claims 7-8 and 17-18, 
 Gouchen and Liu teach these claims according to the reasoning set forth in the previous office action.

Response to Arguments
Applicant's arguments filed 8/16/2022 (“Remarks”) have been fully considered but they are not persuasive. Applicant chiefly argues that Gouchen does not teach “each processing unit group includes a different number of processing units” Remarks at pp. 11-12. Examiner respectfully disagrees. As discussed above, each domain in a single core or an unspecified plurality of cores. In other words, each domain may be configured such that it contains a different number of cores.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henry et al., US 20120166763 A1, for its teaching of dynamically discovering the number and types of cores in a plurality of power domains;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187     

/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187